 

ease 4:19-cr-00072-Y Documem 16 Filed 04/03/19§§ Pagg,izj,cf)?§f; PagelDzS l

IN THE UNITED STATES DISTRICT i§COURT …
FOR THE NORTHERN DISTRICT OF§TEXAS ;“:\PR .. _’> 2019,
FORT WORTH DIVISION `¥
UNITED STATES OF AMERICA

NO_ 41 l QI,C; R@~;;;y”

V.
CHRISTOPHER CRoTTY (1)

FACTUAL RESUME
INFORMATION:

Possess With Intent to Distribute Steroids, in violation of 21 U.S.C. §§ 84l(a)(l)
and (b)(l)(E).

MAXIMUM PENALTY:

 

0 Imprisonment for a period not more than 10 years;

0 A fine not to exceed $500,000 or both a fine and imprisonment;

A supervised-release term of a maximum of 3 years. If the defendant violates
any of the supervised-release conditions, he could be imprisoned for the entire
supervised-release term, resulting in additional prison time;

A $lOO mandatory special assessment;

Restitution to any victims;

Forfeiture of property; and

Incarceration or supervision costs.

ELEMENTS OF THE OFFENSE:

The essential elements Which must be proved beyond a reasonable doubt in order
to establish the offense charged in the Information are as folloWs:

First: The defendant knowingly possessed a controlled substance;
Second: The substance Was in fact steroids; and
Third: The defendant possessed the substance With the intent to distribute it.

Factual Resume - Page l

 

Case 4:19-cr-OOO72-Y Document 16 Filed 04/03/19 Page 2 of 2 Page|D 29

STIPULATED FACTS:

On or about February 20, 2018, in the Fort Worth Division of the Northern District
of Texas, the defendant, Christopher Crotty (Crotty), knowingly and intentionally
possessed a mixture and substance containing a detectable amount of steroids, a Schedule
III controlled substance.

Since at least as early as April 2017, Crotty resided in and around the Northern
District of Texas. Beginning around April 2017, and continuing through in or around
February 2018, Crotty aided and assisted Ryan Conor Savage (Savage) in distributing
steroids to customers within the Northern District of Texas and elsewhere. Savage
received steroids from sources in Asia, and repackaged the steroids for distribution to his
customers. Among other means, Savage distributed steroids to customers by mailing the
steroids via the U.S. Postal Service. In exchange for the steroids, Savage’s customers
would pay him U.S. currency, including by making wire transfers to Savage or other
individuals acting on his behalf. Crotty assisted Savage in conducting approximately 3-
12 distribution transactions per month, including collecting wire payments from
customers. Savage stored steroids in his residence on Northampton Street in Fort Worth,
and later moved them to Crotty’s residence in Dallas, Texas. On or about February 20,

2018, approximately 39,229.92 dosage units of steroids were stored at Crotty’s residence.

 

 

 

 

+5 ,
sIGNED this § gian of f‘”?a~y C,L` 2019. ,
'”“'“ ” S4 W/
/ / /’}/ k / /'_`\
cHRIsToPHER CRoTTY MA'KSHA<£)'; MC&ALLUM
Defendant Attorney for Defendant

Factual Resume - Page 2

 

